DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,506,232 to Gallione et al. in view of U.S. Pat. 10,865,578 to Pivac.
With respect to claim 1,  Gallione discloses 
having, at a first end thereof, at least one wheeled axle and, at a second end thereof, means provided for attaching the trailer chassis to a tractor in a mobile condition and for fixed mounting in an operational condition; 
a turret, arranged near the first end of the trailer chassis on a top surface thereof for rotation about an axis normal thereto; (see Fig. 1 illustration below)

    PNG
    media_image1.png
    933
    1655
    media_image1.png
    Greyscale

a stacking conveyor, having an arm with at least a withdrawn length and an extended length (see numeral 6 in Fig. 3 and col. 4, lines 19-23) with a first end thereof fixedly mounted to the turret near the first end of the trailer chassis (see turret numeral 50 in Fig. 1 and col. 8, line 15); 
a power unit for generating electrical and hydraulic power (col. 10 line 63 to col. 11, line 7); and 
a feed system (see numeral 8 in Fig.  and col. 9, line 27), mounted to the trailer chassis and extending generally along the length thereof from the second end to the first end, to receive the solid material at the second end and transport the solid material to the stacking conveyor the feed system comprising a feed hopper (16), 
a first feed conveyor (12) and a second feed conveyor (10) that is an articulated conveyor, 
 
    PNG
    media_image2.png
    734
    596
    media_image2.png
    Greyscale

with an arm (see numeral 34 in Fig. 6 and col. 6, line 2) having first and second arm portions connected by an elbow joint, the arm movable between a folded or stowed condition for transport and an open or extended condition for operation 
    PNG
    media_image3.png
    756
    624
    media_image3.png
    Greyscale
;
wherein, in the mobile condition, the second feed conveyor (10, 12) is in the folded condition and the turret (50) rotates the stacking conveyor so that the stacking conveyor (6) extends from the first end of the trailer chassis towards the second end of the trailer chassis (see numeral 6 in Fig. 1), 
Gallione does not teach use of a trailer.  Pivac teaches that the use of a truck bed or a trailer is a design consideration (col. 10, lines 4-8).
Gallione does not disclose above the second feed conveyor with a second end of the stacking conveyor above the feed hopper wherein the stacking conveyor is above the feed conveyor.  Pivac teaches the use of conveyors with its “telescopic stick and boom” (see col. 1, lines 45-54) and in Pivac the “stacking conveyor” (12) is in the superior position when mobile (see Fig. 2).  It would have been obvious to one having ordinary skill in the art to combine the teachings of Pivac with the disclosure of Gallione to provide an ease of compacting the overall devise for travel.
	With respect to claim 2, Gallione teaches the axis of rotation of the turret is centered above the at least one wheeled axle and the first end of the stacking conveyor is located along the axis of rotation (see illustration below).

    PNG
    media_image4.png
    913
    555
    media_image4.png
    Greyscale

	With respect to claims 3 and 7, Gallione discloses in the operational condition, solid material is loaded and stored in the feed hopper, moved from the feed hopper to the second feed conveyor by the first feed conveyor and moved to the first end of the stacking conveyor by the second feed conveyor, which is in the open or extended condition (col. 4, lines 31-36 and see Fig 1).

With respect to claim 4, Gallione discloses the power unit (112) is mounted to the trailer chassis between the feed system and the stacking conveyor (see numeral 112 in Fig. 9a).
With respect to claims 5 and 9, Gallione discloses the stacking conveyor comprises a telescoping arm having a first portion and a second portion, such that the second portion is movable between the withdrawn length inside the first portion and the extended length outside of the first portion (see numeral 6 in Fig. 4).
With respect to claims 6 and 10, all are design choices.  Types of energy sources available are known to those having ordinary skill in the art and the selection is based on the goal of the invention.
With respect to claim 8, the location of the power unit is a design choice.  Working locations are known to those having ordinary skill in the art and the selection is based on the goal of the invention.
With respect to claim 11,  this claim follows a basic principle of physics, the location of radial stockpiles is defined by the center of rotation of the turret.  If the chassis does not move the position of the stockpile will be established.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651